UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4571


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

BILLY JOE MOON,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:07-cr-00801-RBH-1)


Submitted:   April 7, 2010                    Decided:   May 7, 2010


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Meetze, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant. Rose Mary Sheppard Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               On November 30, 2007, Billy Joe Moon entered a guilty

plea to being a convicted felon in possession of a firearm.                                A

presentence report was issued that classified Moon as an armed

career    criminal         (an    “ACC”),    pursuant       to    18     U.S.C.      § 924(e)

(2006).     Moon objected to this classification; however, prior to

sentencing, he and the Government executed an addendum to his

plea    agreement      settling      all    sentencing       issues.           The   parties

stipulated, pursuant to Fed. R. Crim. P. 11(c)(1)(C), that Moon

should    receive      a    sentence    of    ten     years’      imprisonment.          The

district court accepted the plea agreement and the stipulated

sentence,      which       it    ultimately       reduced    to       eighty-four     months

following      the    Government’s         motion     for    a    downward      departure.

Moon appealed.

               Counsel has filed a brief in accordance with Anders v.

California, 386 U.S. 738 (1967), stating that after a review of

the record, he has found no meritorious issues for appeal.                              Moon

has    filed    a    pro    se   supplemental       brief,       in    which    he   states,

without offering any specific argument or authority, that his

attorney erred by failing to correct perceived inaccuracies in

his presentence report, and by failing to request a downward

departure based on Moon’s health concerns.                            The Government has

adopted counsel’s Anders brief as its own, and has not filed any

response to Moon’s pro se supplemental brief.

                                              2
              In the absence of a motion to withdraw a guilty plea,

we review the adequacy of the guilty plea pursuant to Fed. R.

Crim. P. 11 for plain error.                    United States v. Martinez, 277
F.3d 517, 525 (4th Cir. 2002).                    A review of Moon’s Rule 11

hearing reveals that the district court substantially complied

with       Rule    11’s   requirements.           Moon’s    plea     was    knowingly,

voluntarily, and intelligently made, with full knowledge of the

consequences attendant to his guilty plea.                        We therefore find

that no plain error occurred and affirm Moon’s conviction.

              We decline to address Moon’s ineffective assistance of

counsel      arguments.       Unless    an       attorney’s      ineffectiveness    is

apparent      on    the   face   of   the       record,    ineffective      assistance

claims are generally not addressed on direct appeal.                            United

States v. James, 337 F.3d 387, 391 (4th Cir. 2003).                            To show

ineffective assistance of counsel, Moon must show that counsel’s

performance fell below an objective standard of reasonableness

under       “prevailing    professional          norms”    and     was     prejudicial.

Strickland v. Washington, 466 U.S. 668, 687-88, 692 (1984).                         The

prejudice prong is satisfied if Moon can demonstrate that “there

is     a     reasonable      probability          that,     but      for      counsel’s

unprofessional errors, the result of the proceeding would have

been different.”          Id. at 694.        In the guilty plea context, the

prejudice prong is met by showing a reasonable probability that

absent counsel’s errors the defendant would not have pled guilty

                                            3
and would have insisted on going to trial.                                  Hill v. Lockhart,

474 U.S. 52, 59 (1985).                   We find that Moon’s vague arguments

fail to establish that ineffectiveness of counsel is apparent on

the face of the record.

                  First, Moon does not state how the presentence report

was inaccurate.            Moreover, he ignores the fact that his sentence

was     not       based     on     the    Guideline              range    contained       in     the

presentence         report,       but    rather       on    the    plea     addendum      that   he

executed          with    the    Government       pursuant          to    Fed.     R.    Crim.   P.

11(c)(1)(C), which became binding on the sentencing court after

it was accepted. *              Finally, it is clear from the record that the

sentencing court was made aware of Moon’s health conditions by

both Moon and his counsel prior to passing sentence.                                    Thus, even

if we found that counsel failed to meet his duty of care, Moon

has     failed       to     establish       that           the     record        demonstrates      a

reasonable probability that but for his counsel’s errors, Moon

would       not    have    pled    guilty.            Accordingly,          we    conclude     that

Moon’s assertions of ineffective assistance of counsel are not

cognizable on direct appeal.


        *
       Moon’s presentence report recommended that he receive
fifteen years to life; however, Moon’s plea addendum effectively
nullified this recommendation.   Based on the terms of his plea
addendum, and the Government’s motion for a downward departure,
Moon received less than half of the fifteen years recommended by
his presentence report.



                                                  4
               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                           This court

requires that counsel inform Moon, in writing, of the right to

petition    the    Supreme      Court    of       the   United   States    for    further

review.     If Moon requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in     this     court        for       leave    to     withdraw        from

representation.         Counsel’s motion must state that a copy thereof

was served on Moon.            We dispense with oral argument because the

facts   and     legal    contentions      are       adequately        presented    in    the

materials      before    the    court    and        argument     would    not     aid    the

decisional process.

                                                                                  AFFIRMED




                                              5